IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 99-40573



ERICA McINTOSH,
                                             Plaintiff-Appellee,

                                 versus

BAPTIST HOSPITAL OF SOUTHEAST TEXAS,
                                             Defendant-Appellant.




          Appeal from the United States District Court
               For the Eastern District of Texas
                          (1:98-CV-15)

                             July 12, 2000

Before REYNALDO G. GARZA, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.